ACCEPTED
                                                                                            03-14-00243-CR
                                                                                                   3723240
                                                                                    THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                            1/10/2015 2:46:29 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK

                             Law Offices       of
                      THOMAS T. WILLIAMS,            P.C.
                         Attorney at Law
                                                                           FILED IN
                            15    E.   Harris Ave.                   3rd COURT OF APPEALS
                      San Angelo, Texas 76903                           AUSTIN, TEXAS
                     Telephone: (325) 653-4783                       1/10/2015 2:46:29 PM
                        Fax       (325)   486-9963                     JEFFREY D. KYLE
                        tomtwilliams@netzero.net                            Clerk


January 13,          2015

Mr. Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O.    Box    12547
Austin,       Tx 78711

Re:                         NO.    03-14-00243-CR
                            NO.    03-14-00244-CR
                            NO.    03-14-00245-CR


                       IN    THE       COURT   OF   APPEALS
              THIRD    SUPREME          JUDICIAL     DISTRICT   OF    TEXAS


ELIAS       SHAWN    BIHL                           APPELLANT


VS


THE    STATE    OF    TEXAS                         APPELLEE




Dear Mr.       Kyle:

This letter serves to confirm that on January 5, 2015,
I sent by certified mail, return-receipt requested, a
copy of the Opinion and Judgment(s)signed by the Court
in the above-styled and numbered causes to:

Mr.    Elias Shawn Bihl,               TDCJ# 1938565
at    his   last     known       address
McConnell       Unit
3001 South Emily
Beeville,       Tx 78102
Cert    #   7014    2120   0001   8638   3286


In addition, I enclosed a Notice of Right To File a Pro
Se Petition for Discretionary Review pursuant to Rule
68 of the Texas Rules of Appellate Procedure. I
provided Mr. Bihl a copy of Rule 68 (68.1 through 68.7)
To    Mr.   Bihl.


A copy of the letter informing Mr. Bihl of his rights
and a copy of the signed certified receipt showing
delivery to Mr. Bihl, Appellant Pro Se, is attached
hereto.


Sincerely yours,

/s

Thomas      T.   Williams
SBN    21579200
Attorney for Appellant




     Bihl.Cert.Mail.l.5.15 001.jpg
                                      Law Offices   of
                              THOMAS T.    WILLIAMS,     P.C
                                     Attorney at Law
                                   15 E. Harris Ave.
                                 San Angelo, Texas 76903
                                Telephone: (325) 653-4783

January 5, 2015

Mr.   Elias    Shawn Bihl
TDCJ#   1938565
McConnell      Unit
3001 South Emily
Beeville,      Texas 78102

RE:


Appellate Cause Nos.           03-00245-CR,    03-00244-CR & 03-CR-00243-CR
      Elias    Shawn   Bihl    v.    State of Texas


Trial Court Cause Nos.              C-13-0381-SA,   C-13-0382-SA,& C-13-0383-SA
      State    of Texas   v.    Elias    Shawn Bihl
      Tom Green County,         Texas

      Copy of the Opinion and Judgment of Court of Appeals; and

      Notification of Right To File Pro Se Petition For
      Discretionary Review pursuant to Rule 68, Texas Rules of
      Appellate Procedure


Dear Mr.      Bihl:


I am required by Rule 4 8 of the Texas Rules of Appellate
Procedure to provide you with a copy of the opinion and judgment
of the Court in each of the above styled and numbered causes
signed by the Third Court of Appeals on December 31, 2014.

Enclosed please find three copies of the Memorandum Opinion and
Judgment on each cause.

The Court also requires that I provide notice to you of your
right to file a Pro Se Petition for Discretionary Review under
Rule 68 of the Texas Rules of Appellate Procedure.

Enclosed please find a copy of Rule 68 (68.1 through 68.7) which
sets forth the requirements for filing a pro se Petition For
Discretionary Review. Please note the time deadlines set forth
for filing your petition.
I am also attaching a copy of this letter to the Third Court of
Appeals certifying that I have complied with the Court's Order by
providing with a copy of the Court's Opinion and Judgment and
advising you of your right to file a Pro Se Petition for
Discretionary Review.

Sincerely yours,

/s
Thomas T. Williams
SBN 21579200

certified mail,    return-receipt requested#7014 2120 0001 8638 3286
           U.S. Postal Service™
           CERTIFIED MAIL® RECEIPT
           Domestic MaliOnly
    ru




    m
              KEMILLE TX 7B102
                                      S
    cQ                                    $2.03       0902
                     •   •


•                                         *3.30       09
•
                                                                •


                                 ':



                                          $2.70
                                                                    •




•
ru
                             •




                                          SO. 00

ru        TbiaiPos                    S   18.03    01/05/2015
.:r
H
•
r^-




         PS Form3800, July 2014                    See Reverse (or Instructions,